Exhibit 10.25

Shanghai Pudong Development Bank Suzhou Branch

Comprehensive Credit Line Agreement



--------------------------------------------------------------------------------

Comprehensive Credit Line Agreement of Shanghai Pudong Development Bank Suzhou
Branch

Agreement No.             

 

Borrower (referred to as “Party A” hereinafter):            Multi-Fineline
Electronix (Suzhou) Co., Ltd.

Residence:

   AB Building, Suning Industrial District, Dongwu South Road, Wuxian City

Postal code:

   5276824

Legal representative:

Telephone:

  

Fax:

  

 

Lender (referred to as “Party B” hereinafter):    Shanghai Pudong Development
Bank Suzhou Branch

Residence:

   No. 1478 Remin Road

Postal code:

   215005

Legal representative:            Yan Qi

Telephone:

   67208070

Fax:

  

In compliance with the statutory requirements of “People’s Republic of China Law
of Commercial Banks “ and “Interim Measures on the Authorization and
Administration of Credit Line by Commercial Banks” and the related governing
laws, Party A and Party B contractually agree that this agreement is construed
in fair, at will and bona fide principles.

Chapter One Definition and Interpretation

Provision 1. Unless otherwise required in the text of the agreement for further
interpretation, the following terms in this agreement shall contain the
connotations as presented below:

Comprehensive credit line: it means that Party B conditionally agrees to provide
one type or several types of credit lines to Party A.

Specific business: it refers to the specific business operations as determined
in accordance with the comprehensive credit extension of Party B to Party A.
Party B will offer Party A the credit services including the loan, syndicated
loans, banker’s acceptance bills, trade finance and so on.

Maximum amount of line of credit: it refers to the sum of the maximum balance as
determined in accordance with the comprehensive credit line of Party B to Party
A for various specific businesses, which Party A may submit an application to
Party B for use within the valid period for funding from the credit lines as
stipulated in this agreement.

Specific line of credit: it refers to the debt principal for a specific business
that Party A may use within the valid period for comprehensive credit line as
stipulated in this agreement, or the maximum balance of financial loans
available to Party A as acknowledged by Party B and therefore undertaken by
Party B, which is determined within the maximum amount of line of credit.

Standby line of credit: it refers to the difference between the maximum amount
of line of credit and the sum total of all specific lines of credit and the line
is not restricted to a specific business operation. With the approvals from
Party A and Party B, standby line of credit can be used as the specific line of
credit.

Used line of credit: it refers to the amount of debt principal, within the
specific line of credit, for a specific business that occurs to Party A but is
not settled during the valid period for comprehensive credit line as stipulated
in this agreement, or the sum of contingent liabilities that occurs due to Party
A but is not yet repaid.

 

Page 1 of 5



--------------------------------------------------------------------------------

Maximum available line of credit: it refers to the difference between the
maximum amount of line of credit and the sum of all used lines of credit.

Available line of credit: it refers to the difference between the specific line
of credit for a specific business and the used line of credit for the same
specific business.

Specific business contract: it refers to the corresponding contract or agreement
signed by and between Party A and Party B for use of a specific line of credit.

Chapter Two Maximum Amount of Line of Credit and Specific Line of Credit

Provision 2. The maximum amount of line of credit that Party A may use through
submitting an application to Party B during the valid period for credit
extension as stipulated in this agreement is equivalent in conversion to RMB
Eighty Million yuan, in which:

 

  (1) RMB (in words): Eighty Million Yuan

 

  (2) Foreign currency (in words): US$                    0,000

 

  (3) Standby line (in words): RMB                    0,000 Yuan or equivalent
amount of USD

The above comprehensive line of credit is mainly used as production and
operation fund, in which at least              must be used to meet the fund
demand of             .

Provision 3. Within the maximum amount of line of credit, the specific lines of
credit for the various specific businesses are listed in the following table
(Currency type and amount shall be indicated for the following):

Chapter Three Period for Credit Line

Provision 4. The valid period for maximum amount of line of credit is 1 year:
from July 31, 2005 to July 31, 2006.

Chapter Four Use of Maximum amount of line of credit and Specific Line of credit

Provision 5. Within the valid period of this agreement and the maximum amount of
line of credit and specific lines of credit (if in subdivision), Party A may
apply to use the credit lines in one application or several applications for
individual specific businesses. Reviewing the written application(s) and the
credit status of Party A, Party B will sign specific credit business contract(s)
with Party A in accordance with the credit policy of Party B and the
stipulations of this agreement.

 

Comprehensive Line of
credit

(RMB 10,000 Yuan)

   Loan   

Establishment of Letter
of Credit for Import

(US$10,000)

  

Banker’s Acceptance
Bill

(RMB 10,000 Yuan)

  

Packing Loan

(RMB 10,000 Yuan)

  

Export Bills Purchase

(US$10,000)

Eight Thousand

              

Provision 6. The sum of used lines of credit for Party A may not exceed the
maximum amount of line of credit. Within the effective period of this agreement,
Party A may use a specific line of credit in a revolving way.

Party A shall submit an application for use of a specific line of credit within
the valid period for this credit agreement, and upon the expiration of this
agreement, the available specific line of credit is automatically cancelled.

Provision 7. Party A and Party B shall sign a specific contract with regard to a
specific business, and if there is a discrepancy between this agreement and the
specific business contact, the specific business credit line contract shall
supersede this agreement.

Provision 8. The use of specific line of credit shall not go beyond the
termination date of this agreement, and the duration of the specific line of
credit is limited to one year.

 

Page 2 of 5



--------------------------------------------------------------------------------

Chapter Five Rate

Provision 9. The interest rate, exchange rate and fee that need to be determined
for the various specific businesses under the comprehensive line of credit as
well as the various charges payable to Party B are listed below:

 

  1. Loan interest rate is the base interest rate as made public by the People’s
Bank of China for the corresponding period;

 

  2. The rate for opening banker’s acceptance bill is the rate made public by
the People’s Bank of China;

 

  3. The fees for foreign exchange settlements, the documentary credits, the
packing loan and the export bills purchases are set in accordance with the
guidelines of the People’s Bank of China. A preferential rate will be offered
within the range as permitted by the Inter-bank Association

Chapter Six Adjustment to Maximum Amount of Line of Credit and Specific Line of
Credit

Provision 10. When one of the following conditions occurs, Party B shall have
the right to amend to the maximum amount of line of credit and the period for
credit extension, and/or terminate this comprehensive credit line agreement:

 

  1. There is a significant change of the monetary policy of the state;

 

  2. A major financial risk occurs or is likely to occur in the region that
Party A is located;

 

  3. There is a significant change in the Party A’s market of businesses;

 

  4. Party A is experiencing or will encounter the major operational
difficulties or risks;

 

  5. There is significant change in the Party A’s corporate structure such as
divestment, merger and acquisition, and dissolution;

 

  6. Party A does not appropriately use the credit line in the specific
businesses;

 

  7. Party A transfers assets, retrieve capital and deny indebtedness in a
unclear purpose;

 

  8. Party A violates the contractual commitments as stipulated in this
agreement;

 

  9. The guarantor for this agreement is in critical shortage of working capital
or encounters major operational difficulty, which negatively affects the
capacity as being a guarantor;

 

  10. The object of pledge or the thing pledged is damaged or lost, which
jeopardizes the security and right of Party B;

 

  11. Any event that has taken place or any circumstance that has emerged, upon
the judgment of Party B, has resulted in or led to the decrease of repayment
ability of Party A or the harm to the rights and benefits of Party B.

Provision 11. Sharing of Line of credit Under This Agreement:

 

  1. The credit line of this agreement shall not be used in any off-the-record
businesses.

 

  2. The issuance of payment notes and Letter of Credit can share credit line of
this agreement within the same business entity.

 

  3. Sharing of line of credit among entities in the same kind of business is
allowed. The applying entity shall obtain the approval of Party A as of the
parent company and Party B for the share of credit. When the number of entities
or a typical line of credit is increased, another entity’s or another type of
line of credit in the group shall be correspondingly decreased at the same
scale, and the applying entity that has made adjustment to the line of credit
shall sign a supplementary agreement with Party B with regard to credit
extension and guarantee.

 

  4. With regard to the business entity’s need for a short-term credit, standby
line of credit may be used to meet the financing requirements instead of
adjusting the specific lines of credit among the group of entities.

 

  5. The Party A as of the parent company has the right to adjust and allocate
the line of credit among its subsidiaries within the group. Party A shall
specify the right of use, and the sharing of different lines of credit among all
subsidiaries subject to the consent of Party B.

Provision 12. Party A has to submit a written request for any amendments the
various specific lines of credit after this agreement is signed. Party B has to
give written consent before any amendments are made. The written application of
amendments from Party A and the written approval from Party B shall be
considered as the modification to Provision 3 of this agreement, and are treated
in the same legality and enforceability of this agreement.

Chapter Seven Guarantee

Provision 13. To insure that borrowing under this credit agreement is repaid,
the following guarantees shall be adopted for this credit line agreement,

 

Page 3 of 5



--------------------------------------------------------------------------------

and the arrangement of guarantee can be based either on the individual
businesses, or collectively for a maximum amount of line of credit:

 

  1. Suretyship is provided by                     ;

 

  2. Collateral is provided by                     , and the collateral is
                    ;

 

  3. Security pledge is provided by                     , and the security item
is                     ;

Provision 14. Although different forms of guarantees for the credit line are
stipulated in this chapter, when a specific business transaction is occurred and
if Party B considers it is necessary, Party B still has the right to request
Party A to provide additional guarantee, and Party A may not refuse to provide
such guarantee under the excuse that guarantee is already stipulated in this
chapter.

Chapter Eight Commitment of Party B

Provision 15. When Party A submits an application for use of a specific line of
credit in accordance with the stipulation of this agreement, Party B shall
process and approve the application in a timely manner.

Chapter Nine Commitment of Party A

Provision 16. The use of fund within a specific line of credit shall be in line
with the requirements of the law and the stipulations of this agreement and the
specific business contract, and shall be subject to examination by Party B at
any time.

Provision 17. Party A shall open a settlement account at Party B, and shall
guarantee that the total amount for the various settlements at Party B is no
less in proportion than the credit extension of Party B in the total scale of
the credit extension of the company.

Provision 18. The violation by Party A of any stipulation in this agreement or
in a specific business contract will constitute a breach of contract against
this agreement, and Party B will have the right to recover ahead of schedule any
fund allocated under the maximum amount of line of credit, and will have the
right to terminate this agreement and the specific business contract.

Party A shall take full responsibility to compensate Party B for any loss
incurred to Party B due to the breach of contract by Party A.

Chapter Ten Validation of Agreement

Provision 19. This agreement goes into effect from the date on which it is
signed and marked with seal by the legal representatives of both Party A and
Party B or the authorized agents thereof.

Chapter Eleven Dispute and Settlement

Provision 20. If there is any dispute during the enforcement of the agreement
between Party A and Party B, the two parties shall first seek a resolution
through friendly negotiations, and if it is necessary to take legal proceeding,
either party may institute a proceeding at the court where Party B is located.

Chapter Twelve Entirety of Agreement

Provision 21. Each specific business contract that Party B signs with Party A in
accordance with this agreement is a valid part of this agreement, and the entire
agreement is thus construed.

Provision 22. If Party A fails to fulfill any obligation as stipulated in any
specific business contract signed by and between Party A and Party B in
accordance with this agreement, such failure will constitutes a breach against
this agreement, and Party B can therefore terminate this agreement and call back
all the outstanding credit and loans.

Provision 23. Party A and Party B may sign additional agreement in writing with
regard to an issue unsettled in this agreement, which shall be regarded as an
appendix to this agreement. An appendix to this agreement is a valid part of
this agreement, and has the same legal force as this agreement.

Chapter Thirteen Supplementary Provisions

Provision 24. This credit line agreement is in four original copies, and Party A
and Party B respectively hold two copies each.

Provision 25. This agreement is signed on July 31, 2005 at Shanghai Pudong
Development Bank Suzhou Branch.

 

Page 4 of 5



--------------------------------------------------------------------------------

(No text on this page)

Signature by the two parties:

When this agreement is signed, the two parties have no disagreement over any
provisions in this agreement, and have accurate and correct understanding of the
intendment of law for the relevant provisions on the rights, obligations and
responsibilities of the parties thereof.

 

Party A (Official Seal)

   

Party B (Official Seal)

[illegible seal]

   

[seal: Shanghai Pudong Development Bank Suzhou Branch –

   

Contract Specific Seal – (1)]

   

Legal Representative (Authorized Agent)

Legal Representative (Authorized Agent)

   

[signature]

[signature]

   

 

Page 5 of 5